392 F.2d 585
John E. COYNE, Petitioner-Appellant,v.Donald WATSON, Respondent-Appellee.
No. 17777.
United States Court of Appeals Sixth Circuit.
March 7, 1968.

Bernard J. Gilday, Jr., Cincinnati, Ohio, Morr & Gilday, Cincinnati, Ohio, on brief, for appellant.
Robert A. Jones, Pros. Atty., Clermont County, Ohio, Batavia, Ohio, for appellee.
Before O'SULLIVAN, McCREE and COMBS, Circuit Judges.

ORDER

1
Appellant, John E. Coyne, was convicted in the Court of Common Pleas of Clermont County, Ohio, of possession of a machine gun without a permit, contrary to § 2923.04 of the Ohio Revised Code. The machine gun which was illegally possessed by the appellant was seized from premises occupied by him by Ohio officers armed with a warrant to search the involved premises. Appellant moved to suppress the seized evidence and objected to its introduction in evidence on the ground that the affidavit for the issuance of the search warrant did not contain sufficiently reliable information to justify a finding of probable cause by the County Court Judge who issued the warrant. The Ohio courts denied his motion and objection, and he has exhausted all Ohio remedies available.


2
He moved for a writ of habeas corpus in the United States District Court for the Southern District of Ohio, Western Division, charging deprivation of rights granted to him under the Fourth and Fourteenth Amendments of the United States Constitution. Relief was denied him by the District Court in an opinion by District Judge Timothy S. Hogan. The District Court opinion, reported as Coyne v. Watson, Sheriff, 282 F. Supp. 235 (S.D.Ohio, 1967) sets out the facts and the reasons for the District Judge's holding. We agree with his conclusions.


3
Now, therefore, it is ordered that the judgment of the District Court be, and it is, hereby affirmed.